Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 50 recites “a hydraulic cylinder pressure intake connected to the cylinder, and a fluid pressure line attached to the intake through which the fluid pressure within said primary conduits is transmitted.” This limitation does not appear in the original disclosure. The applicant’s specification recites “said drive and transmission means are configured so that when the pressure increases in said primary tubes above a first value, said drive and actuating means act on said external sensor elements to pass towards said shielding position, and when said pressure decreases in said primary tubes, said actuating means bring back said external sensor elements towards said sensing position.” This establishes a relationship between the pressure in the primary tubes and the action of the drive, however the relationship is not as specific as currently recited in claim 50. For instance, the relationship could be that a reservoir exists whose pressure is directly related to the pressure of the primary conduits and is in fluid communication with the drive. Indeed, the examiner points to the applicant’s figures 7 and 8 which show the fluid pressure line 9 extending past the primary conduits suggesting that the line is not connected to the primary conduits. 

Claim Interpretation
Claim 21 recites the limitation “one or more racks and gears.” Claim 22 recites the “gears having different dimensions.” The examiner notes that a rack, or rack gear, is a type of gear. However, claim 25 recites “wherein the gears to not engage each other” which clearly means only the “toothed wheels” referred to in the specification. For the purpose of examination, and in the interest of compact prosecution, the examiner will not treat the rack as a gear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 24, 25, 28, 29, 31, 44-47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Estevez (ES 1077770 U, cited in previous action), hereinafter Estevez, in view of Frye (DE 102012206987 A1), in view of English (US 4376372 A), hereinafter English, in view of Yoon (KR 20110005551 A), hereinafter Yoon, and further in view of Meckler (US 4027653 A), hereinafter Meckler.

Regarding claim 21, Estevez discloses an automatic motion system for acting on elements of a compact solar collector with an integrated storage tank for a fluid to be heated: 
said compact solar collector with the integrated storage tank (Figure 1) comprising a plurality of primary conduits for containing the primary heat carrier fluid adapted to the storage of thermal energy, and an external collector element arranged movably (1 is a vacuum tube having an inner tube for carrying a fluid and an outer tube with an evacuated space between the inner and outer tubes. Figures 2 and 3 demonstrate that the external collector element is configured to move); 
each external collector element is a vacuum tube within which is arranged a respective primary conduit in which the fluid to be heated flows, and each external collector element is configured to rotate on itself, and to at least partially overlap each primary conduit during its motion (1); 
each external collector element has at least a first collecting face adapted to collect solar radiation (Figure 2), and at least a second shielding face suitably made opaque to solar radiation (Figure 3); 
the automatic motion system includes automatic drive and transmission mechanisms comprising at least one hydraulic cylinder, a hydraulic cylinder pressure intake, and toothed gears carried by the external collector elements, whereby said automatic drive and transmission mechanisms are configured to move said external collector elements from the first face of a collecting position automatically (“where there are supports for the vacuum tubes (1) with gear and all the supports are driven by a toothed belt which in turn is driven by a hydraulic cylinder 3” claims) as a function of the primary heat carrier fluid to actuate the piston in the hydraulic cylinder to engage the gears to the second face of a shielding position, and engaging the gears to return the external collector elements to the first face of the collecting position as a function of the primary heat carrier fluid (“The control is by a temperature sensor installed in the solar collector tank, which activates the flow of water in one direction or another of the hydraulic cylinder, to perform the rotation of the tubes depending on the thermal needs of the system” claims), 
whereby the compact solar collector is automatically protected from damage by excessive solar radiation using dynamic shielding, and the motion system automatically operates by an intrinsic ability to self-regulate with no external control (“With this we get the maximum performance of the collector when the solar radiation is low and we protect it from overpressures and high temperatures when the solar radiation is high and the demand is not enough to evacuate the temperature inside the accumulator. The Optimal Solar Heater is a stand-alone device that does not need any additional external energy for its control and operation” description of the invention).

    PNG
    media_image1.png
    677
    473
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    341
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    514
    361
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    639
    597
    media_image4.png
    Greyscale

Estevez does not disclose: 
motion by dilation of a primary heat carrier fluid
wherein each external collector element is configured to rotate with respect to the respective primary conduit; 
at least one return spring configured to act on the piston, at least one toothed rack, moving said external collector elements from the first face of a collecting position automatically as a function of a pressure of the primary heat carrier fluid increasing beyond a set technical volume to actuate, via the primary heat carrier fluid pressure, and the spring acts on the piston to return the external collector elements to the first face of the collecting position as a function of the pressure of the primary heat carrier fluid decreasing below a set technical volume, or
the motion system automatically operates with no external power source other than solar energy.

However, Frye teaches:
at least one return spring configured to act on the piston, moving said external collector elements from the first face of a collecting position automatically as a function of a pressure of a fluid increasing beyond a set technical volume to actuate, via the fluid pressure (“the evaporator liquid 45 begins to evaporate in the container 50 of the collector hot water collecting channel 51 and presses, as vapor 55, a piston 46 in a cylinder 47 against a compression spring 48, presses these together and continues to expand. With this movement, the absorber is now rotated from its working position. The result of this is that the irradiation power is reduced and the system is not above the critical temperature” paragraph [0044]), and the spring acts on the piston to return the external collector elements to the first face of the collecting position as a function of the pressure of the primary heat carrier fluid decreasing below a set technical volume (“When the steam pressure drops again, the spring can relax and pulls the rod back into the optimum working position” paragraph [0044]), and
the motion system automatically operates with no external power source other than solar energy (“This fuse can act purely mechanically or can act electrically via a pressure sensor and an emergency power unit or photovoltaic element or battery, etc” paragraph [0046]).

    PNG
    media_image5.png
    316
    686
    media_image5.png
    Greyscale

In view of Frye’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
at least one return spring configured to act on the piston, moving said external collector elements from the first face of a collecting position automatically as a function of a pressure of a fluid increasing beyond a set technical volume to actuate, via the fluid pressure, and the spring acts on the piston to return the external collector elements to the first face of the collecting position as a function of the pressure of the primary heat carrier fluid decreasing below a set technical volume, and
the motion system automatically operates with no external power source other than solar energy as is taught in Frye, in the system disclosed by Estevez.
One would have been motivated to include:
at least one return spring configured to act on the piston, moving said external collector elements from the first face of a collecting position automatically as a function of a pressure of a fluid increasing beyond a set technical volume to actuate, via the fluid pressure, and the spring acts on the piston to return the external collector elements to the first face of the collecting position as a function of the pressure of the primary heat carrier fluid decreasing below a set technical volume, and
the motion system automatically operates with no external power source other than solar energy because the configuration taught by Frye will not require the “group of valves for the maneuver of the hydraulic cylinder” (26, description of figure 8). The system of Frye may be purely mechanical and not necessitate the manipulation of multiple valves which will simplify operation and reduce cost.

Estevez, as modified by Frye, does not disclose: 
motion by dilation of a primary heat carrier fluid;
wherein each external collector element is configured to rotate with respect to the respective primary conduit; or
at least one toothed rack, wherein the pressure is a pressure of the primary heat carrier fluid.

However, English teaches:
motion by dilation of a primary heat carrier fluid; and
wherein the pressure is a pressure of the primary heat carrier fluid (“The bellows 23 has an opening 27 into its interior which communicates with the high temperature and high pressure working medium, while the exterior of the bellows 23 is at a lower temperature such as might be provided by ambient atmosphere. Thus, when the working medium's temperature and pressure rise beyond a predetermined point, the end 29 of the actuating arm 31 strikes the microswitch 33 and temporarily closes it and consequently closes the circuit from one power input terminal 35 to one motor terminal 37 of the reversible motor 80 which has its center terminal 39 connected directly to the other power input terminal 41, thus energizing the reversible motor 80 in a shutter-closing direction which will have the effect of reducing the temperature and pressure of the working medium” column 9, line 26).

    PNG
    media_image6.png
    470
    393
    media_image6.png
    Greyscale

In view of the teachings of English, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
motion by dilation of a primary heat carrier fluid; and
wherein the pressure is a pressure of the primary heat carrier fluid as is taught in English, in the system as presently modified.
One would have been motivated to include:
motion by dilation of a primary heat carrier fluid; and
wherein the pressure is a pressure of the primary heat carrier fluid because using the pressure of the working fluid as taught in English obviate the need for a separate fluid volume as found in Frye. Therefore, using the pressure of the primary heat carrier fluid will reduce the number of components.

Estevez, as modified by Frye and English, does not disclose: 
wherein each external collector element is configured to rotate with respect to the respective primary conduit; or
at least one toothed rack.

However, Yoon teaches wherein each external collector element is configured to rotate with respect to the respective primary conduit (“the solar collector 10 is a double tube method as shown in Figure 3, a plurality of glass tubes 11 to form the outer body to collect the solar heat to form a vacuum double tube, and the heat collector header provided inside the glass tube And a fluid heat exchanger 14 which communicates with 20 to transfer the heat supplied from the collector header 20 to the glass tube 11 so that the heat-exchanged fluid is discharged to the collector header 20. Is done. In addition, the overheat preventing means 40 is respectively wrapped around the solar collector 10, between the fixing part 41 and the fixing part rotatably fixed to both ends of the solar collector 10, between the fixing part 41 It is characterized in that it is made of a blocking portion 42 is installed to block the solar light irradiated to the solar collector 10, and the opening 43 is opened to transmit the solar light to the solar collector 10”).

    PNG
    media_image7.png
    431
    485
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    538
    488
    media_image8.png
    Greyscale

In view of Yoon’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each external collector element is configured to rotate with respect to the respective primary conduit as is taught in Yoon, in the system disclosed by Estevez.
One would have been motivated to include wherein each external collector element is configured to rotate with respect to the respective primary conduit because it takes less energy to rotate just the outer sleeve than the entire conduit and would simpler to rotate the sleeve than the fluid conduit. 

Estevez, as modified by Frye, English, and Yoon, does not disclose at least one toothed rack.

However, Meckler teaches at least one toothed rack (“As the rack 104 is moved in a direction perpendicular to the solar energy collectors, all of the devices 101 are simultaneously rotated about their associated collectors for simultaneously positioning the light directors within such collectors” column 7, line 22).

    PNG
    media_image9.png
    365
    560
    media_image9.png
    Greyscale

	Estevez does not disclose a rack. Meckler teaches a rack. The substitution of one known element (the toothed belt of Estevez) for another (the rack gear of Meckler) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the rack taught in Meckler would have yielded predictable results, namely, simultaneous motion of corresponding gears (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 24, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 21, wherein the rack acts simultaneously on all the gears (By the modification taught by Meckler).

Regarding claim 25, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 24 wherein the gears do not engage each other (By the modification taught by Meckler).

Regarding claim 28, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 21, wherein said shielding portion of each external collector element is suitably made opaque to solar radiation by opaque adhesives or films (“an opaque cover (3) with thermal insulation (2)” claims).

    PNG
    media_image10.png
    516
    623
    media_image10.png
    Greyscale

Regarding claim 29, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 21, wherein said drive and transmission mechanisms are configured to move said external sensor elements between a collecting position and a shielding position, and vice versa, as a function of at least one primary heat carrier element temperature (“The bellows 23 has an opening 27 into its interior which communicates with the high temperature and high pressure working medium, while the exterior of the bellows 23 is at a lower temperature such as might be provided by ambient atmosphere. Thus, when the working medium's temperature and pressure rise beyond a predetermined point, the end 29 of the actuating arm 31 strikes the microswitch 33 and temporarily closes it and consequently closes the circuit from one power input terminal 35 to one motor terminal 37 of the reversible motor 80 which has its center terminal 39 connected directly to the other power input terminal 41, thus energizing the reversible motor 80 in a shutter-closing direction which will have the effect of reducing the temperature and pressure of the working medium” column 9, line 26 of English).

Regarding claim 31, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 21, wherein each collector element is configured to rotate on itself, 180° with respect to the respective primary conduit (Figures 2 and 3).

Regarding claim 44, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 29, wherein the rack acts simultaneously on all the gears (By the modification taught by Meckler).

Regarding claim 45, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 44, wherein the gears do not engage each other (By the modification taught by Meckler).

Regarding claim 46, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 29, where said shielding position of each external collector element is suitably made opaque to solar radiation by opaque adhesives or films (“an opaque cover (3) with thermal insulation (2)” claims).

Regarding claim 47, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 29, wherein each collector element is configured to rotate on itself, 180° with respect to the respective primary conduit (Figures 2 and 3).

Regarding claim 50, Estevez discloses an automatic motion system for acting on elements of a compact solar collector with an integrated storage tank for a fluid to be heated: 
said compact solar collector with the integrated storage tank (Figure 1) comprising a plurality of primary conduits for containing the primary heat carrier fluid adapted to the storage of thermal energy, and an external collector element arranged movably (1 is a vacuum tube having an inner tube for carrying a fluid and an outer tube with an evacuated space between the inner and outer tubes. Figures 2 and 3 demonstrate that the external collector element is configured to move); 
each external collector element is a vacuum tube within which is arranged a respective primary conduit in which the fluid to be heated flows, and each external collector element is configured to rotate on itself, and to at least partially overlap each primary conduit during its motion (1); 
each external collector element has at least a first collecting face configured to collect solar radiation (Figure 2), and at least a second shielding face suitably made opaque to solar radiation (Figure 3); 
the automatic motion system includes automatic drive and transmission mechanisms comprising at least one hydraulic cylinder, a hydraulic cylinder pressure intake connected to the cylinder, and a fluid pressure line attached to the intake through which the fluid pressure within said primary conduits is transmitted, and toothed gears carried by the external collector elements (“where there are supports for the vacuum tubes (1) with gear and all the supports are driven by a toothed belt which in turn is driven by a hydraulic cylinder 3” claims), whereby said automatic drive and transmission mechanisms are configured to move said external collector elements from the first face of a collecting position automatically to actuate the piston in the hydraulic cylinder to engage the gears to the second face of a shielding position, and to engage the gears to return the external collector elements to the first face of the collecting position (“The control is by a temperature sensor installed in the solar collector tank, which activates the flow of water in one direction or another of the hydraulic cylinder, to perform the rotation of the tubes depending on the thermal needs of the system” claims), 
whereby the compact solar collector is automatically protected from damage by excessive solar radiation using dynamic shielding, and the motion system automatically operates by an intrinsic ability to self-regulate with no external control (“With this we get the maximum performance of the collector when the solar radiation is low and we protect it from overpressures and high temperatures when the solar radiation is high and the demand is not enough to evacuate the temperature inside the accumulator. The Optimal Solar Heater is a stand-alone device that does not need any additional external energy for its control and operation” description of the invention).

Estevez does not disclose:
motion by dilation of a primary heat carrier fluid;
wherein each external collector element is configured to rotate with respect to the respective primary conduit; 
at least one return spring configured to act on the piston, at least one toothed rack, moving said external collector elements from the first face of a collecting position automatically as a function of a pressure of the primary heat carrier fluid increasing beyond a set technical volume to actuate, via the primary heat carrier fluid pressure, and the spring acts on the piston to return the external collector elements to the first face of the collecting position as a function of the pressure of the primary heat carrier fluid decreasing below a set technical volume, or
the motion system automatically operates with no external power source other than solar energy.

However, Frye teaches:
at least one return spring configured to act on the piston, moving said external collector elements from the first face of a collecting position automatically as a function of a pressure of a fluid increasing beyond a set technical volume to actuate, via the fluid pressure (“the evaporator liquid 45 begins to evaporate in the container 50 of the collector hot water collecting channel 51 and presses, as vapor 55, a piston 46 in a cylinder 47 against a compression spring 48, presses these together and continues to expand. With this movement, the absorber is now rotated from its working position. The result of this is that the irradiation power is reduced and the system is not above the critical temperature” paragraph [0044]), and the spring acts on the piston to return the external collector elements to the first face of the collecting position as a function of the pressure of the primary heat carrier fluid decreasing below a set technical volume (“When the steam pressure drops again, the spring can relax and pulls the rod back into the optimum working position” paragraph [0044]), and
the motion system automatically operates with no external power source other than solar energy (“This fuse can act purely mechanically or can act electrically via a pressure sensor and an emergency power unit or photovoltaic element or battery, etc” paragraph [0046]).

In view of Frye’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
at least one return spring configured to act on the piston, moving said external collector elements from the first face of a collecting position automatically as a function of a pressure of a fluid increasing beyond a set technical volume to actuate, via the fluid pressure, and the spring acts on the piston to return the external collector elements to the first face of the collecting position as a function of the pressure of the primary heat carrier fluid decreasing below a set technical volume, and
the motion system automatically operates with no external power source other than solar energy as is taught in Frye, in the system disclosed by Estevez.
One would have been motivated to include:
at least one return spring configured to act on the piston, moving said external collector elements from the first face of a collecting position automatically as a function of a pressure of a fluid increasing beyond a set technical volume to actuate, via the fluid pressure, and the spring acts on the piston to return the external collector elements to the first face of the collecting position as a function of the pressure of the primary heat carrier fluid decreasing below a set technical volume, and
the motion system automatically operates with no external power source other than solar energy because the configuration taught by Frye will not require the “group of valves for the maneuver of the hydraulic cylinder” (26, description of figure 8). The system of Frye may be purely mechanical and not necessitate the manipulation of multiple valves which will simplify operation and reduce cost.

Estevez, as modified by Frye, does not disclose: 
motion by dilation of a primary heat carrier fluid;
wherein each external collector element is configured to rotate with respect to the respective primary conduit; or
at least one toothed rack, wherein the pressure is a pressure of the primary heat carrier fluid.

However, English teaches:
motion by dilation of a primary heat carrier fluid; and
wherein the pressure is a pressure of the primary heat carrier fluid (“The bellows 23 has an opening 27 into its interior which communicates with the high temperature and high pressure working medium, while the exterior of the bellows 23 is at a lower temperature such as might be provided by ambient atmosphere. Thus, when the working medium's temperature and pressure rise beyond a predetermined point, the end 29 of the actuating arm 31 strikes the microswitch 33 and temporarily closes it and consequently closes the circuit from one power input terminal 35 to one motor terminal 37 of the reversible motor 80 which has its center terminal 39 connected directly to the other power input terminal 41, thus energizing the reversible motor 80 in a shutter-closing direction which will have the effect of reducing the temperature and pressure of the working medium” column 9, line 26).

In view of the teachings of English, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
motion by dilation of a primary heat carrier fluid; and
wherein the pressure is a pressure of the primary heat carrier fluid as is taught in English, in the system as presently modified.
One would have been motivated to include:
motion by dilation of a primary heat carrier fluid; and
wherein the pressure is a pressure of the primary heat carrier fluid because using the pressure of the working fluid as taught in English obviate the need for a separate fluid volume as found in Frye. Therefore, using the pressure of the primary heat carrier fluid will reduce the number of components.

Estevez, as modified by Frye and English, does not disclose: 
wherein each external collector element is configured to rotate with respect to the respective primary conduit; or
at least one toothed rack.

However, Yoon teaches wherein each external collector element is configured to rotate with respect to the respective primary conduit (“the solar collector 10 is a double tube method as shown in Figure 3, a plurality of glass tubes 11 to form the outer body to collect the solar heat to form a vacuum double tube, and the heat collector header provided inside the glass tube And a fluid heat exchanger 14 which communicates with 20 to transfer the heat supplied from the collector header 20 to the glass tube 11 so that the heat-exchanged fluid is discharged to the collector header 20. Is done. In addition, the overheat preventing means 40 is respectively wrapped around the solar collector 10, between the fixing part 41 and the fixing part rotatably fixed to both ends of the solar collector 10, between the fixing part 41 It is characterized in that it is made of a blocking portion 42 is installed to block the solar light irradiated to the solar collector 10, and the opening 43 is opened to transmit the solar light to the solar collector 10”).

In view of Yoon’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein each external collector element is configured to rotate with respect to the respective primary conduit as is taught in Yoon, in the system disclosed by Estevez.
One would have been motivated to include wherein each external collector element is configured to rotate with respect to the respective primary conduit because it takes less energy to rotate just the outer sleeve than the entire conduit and would simpler to rotate the sleeve than the fluid conduit. 

Estevez, as modified by Frye, English, and Yoon, does not disclose at least one toothed rack.

However, Meckler teaches at least one toothed rack (“As the rack 104 is moved in a direction perpendicular to the solar energy collectors, all of the devices 101 are simultaneously rotated about their associated collectors for simultaneously positioning the light directors within such collectors” column 7, line 22).

Estevez does not disclose a rack. Meckler teaches a rack. The substitution of one known element (the toothed belt of Estevez) for another (the rack gear of Meckler) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the rack taught in Meckler would have yielded predictable results, namely, simultaneous motion of corresponding gears (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claims 22, 23, 42, 43, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Estevez, in view of Frye, in view of English, in view of Yoon, in view of Meckler, and further in view of O’Rourke (US 3067851 A), hereinafter O’Rourke.

Regarding claims 22 and 23, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 21. 

Estevez, as modified by Frye, English, Yoon, and Meckler, does not disclose wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise driven toothed wheels and drive gear wheels, and the rack acts on said drive gear wheels but not on said driven toothed wheels.

However, O’Rourke teaches wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise a driven toothed wheel and a drive gear wheel, and the rack acts on said drive gear wheel but not on said driven toothed wheel (“Because pinion 138 is smaller in diameter than sprocket 134, this arrangement provides for multiplication of the traverse of piston 142 and rack 140, making it possible to employ relatively short pistons 142, 148 while achieving extensive movement of pusher 104” column 3, line 38).

    PNG
    media_image11.png
    317
    488
    media_image11.png
    Greyscale

In view of O’Rourk’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise a driven toothed wheel and a drive gear wheel, and the rack acts on said drive gear wheel but not on said driven toothed wheel as is taught in O’Rourk, in the system as presently modified.
One would have been motivated to include wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise a driven toothed wheel and a drive gear wheel, and the rack acts on said drive gear wheel but not on said driven toothed wheel because O’Rourk states that this design makes it possible to “employ relatively short pistons.” Therefore, including this gear design in the rack system taught by Meckler will reduce the necessary length of the rack and piston.

Regarding claim 42 and 43, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 32. 

Estevez, as modified by Frye, English, Yoon, and Meckler, does not disclose wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise driven toothed wheels and drive gear wheels, and the rack acts on said drive gear wheels but not on said driven toothed wheels.

However, O’Rourke teaches wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise a driven toothed wheel and a drive gear wheel, and the rack acts on said drive gear wheel but not on said driven toothed wheel (“Because pinion 138 is smaller in diameter than sprocket 134, this arrangement provides for multiplication of the traverse of piston 142 and rack 140, making it possible to employ relatively short pistons 142, 148 while achieving extensive movement of pusher 104” column 3, line 38).

In view of O’Rourk’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise a driven toothed wheel and a drive gear wheel, and the rack acts on said drive gear wheel but not on said driven toothed wheel as is taught in O’Rourk, in the system as presently modified.
One would have been motivated to include wherein transmission of motion is realized by gears having different dimensions, wherein the gears comprise a driven toothed wheel and a drive gear wheel, and the rack acts on said drive gear wheel but not on said driven toothed wheel because O’Rourk states that this design makes it possible to “employ relatively short pistons.” Therefore, including this gear design in the rack system taught by Meckler will reduce the necessary length of the rack and piston.

Regarding claim 48, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 21. 

Estevez, as modified by Frye, English, Yoon, and Meckler, does not disclose wherein geometry of the drive and transmission mechanisms is configured to allow rotation of the required collectors by at least one driving wheel having an undersized diameter, and rotation of the collectors is obtained with a short rack and minimum stroke of the piston, thereby reducing the weight and size required for the hydraulic cylinder and for the spring to act on the hydraulic cylinder.

However, O’Rourk teaches wherein geometry of the drive and transmission mechanisms is configured to allow rotation by at least one driving wheel having an undersized diameter, and rotation is obtained with a short rack and minimum stroke of the piston, thereby reducing the weight and size required for the hydraulic cylinder and for the spring to act on the hydraulic cylinder (“Because pinion 138 is smaller in diameter than sprocket 134, this arrangement provides for multiplication of the traverse of piston 142 and rack 140, making it possible to employ relatively short pistons 142, 148 while achieving extensive movement of pusher 104” column 3, line 38).

In view of O’Rourk’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein geometry of the drive and transmission mechanisms is configured to allow rotation by at least one driving wheel having an undersized diameter, and rotation is obtained with a short rack and minimum stroke of the piston, thereby reducing the weight and size required for the hydraulic cylinder and for the spring to act on the hydraulic cylinder as is taught in O’Rourk, in the system as presently modified.
One would have been motivated to include wherein geometry of the drive and transmission mechanisms is configured to allow rotation by at least one driving wheel having an undersized diameter, and rotation is obtained with a short rack and minimum stroke of the piston, thereby reducing the weight and size required for the hydraulic cylinder and for the spring to act on the hydraulic cylinder because O’Rourk states that this design makes it possible to “employ relatively short pistons.” Therefore, including this gear design in the rack system taught by Meckler will reduce the necessary length of the rack and piston.

Regarding claim 49, Estevez, as modified by Frye, English, Yoon, and Meckler, discloses the system according to claim 29. 

Estevez, as modified by Frye, English, Yoon, and Meckler, does not disclose wherein geometry of the drive and transmission mechanisms is configured to allow rotation of the required collectors by at least one driving wheel having an undersized diameter, and rotation of the collectors is obtained with a short rack and minimum stroke of the piston, thereby reducing the weight and size required for the hydraulic cylinder and for the spring to act on the hydraulic cylinder.

However, O’Rourk teaches wherein geometry of the drive and transmission mechanisms is configured to allow rotation by at least one driving wheel having an undersized diameter, and rotation is obtained with a short rack and minimum stroke of the piston, thereby reducing the weight and size required for the hydraulic cylinder and for the spring to act on the hydraulic cylinder (“Because pinion 138 is smaller in diameter than sprocket 134, this arrangement provides for multiplication of the traverse of piston 142 and rack 140, making it possible to employ relatively short pistons 142, 148 while achieving extensive movement of pusher 104” column 3, line 38).

In view of O’Rourk’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein geometry of the drive and transmission mechanisms is configured to allow rotation by at least one driving wheel having an undersized diameter, and rotation is obtained with a short rack and minimum stroke of the piston, thereby reducing the weight and size required for the hydraulic cylinder and for the spring to act on the hydraulic cylinder as is taught in O’Rourk, in the system as presently modified.
One would have been motivated to include wherein geometry of the drive and transmission mechanisms is configured to allow rotation by at least one driving wheel having an undersized diameter, and rotation is obtained with a short rack and minimum stroke of the piston, thereby reducing the weight and size required for the hydraulic cylinder and for the spring to act on the hydraulic cylinder because O’Rourk states that this design makes it possible to “employ relatively short pistons.” Therefore, including this gear design in the rack system taught by Meckler will reduce the necessary length of the rack and piston.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762